Citation Nr: 0819824	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-20 986	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for disability of the 
left knee.

5.  Entitlement to service connection for disabilities of the 
right shoulder, elbow, and forearm.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision by the RO in 
Manchester, New Hampshire.  After the decision was entered, 
the case was transferred to the jurisdiction of the RO in 
Boston, Massachusetts.

This case was previously before the Board in April 2007, when 
it was remanded for additional development.  The agency of 
original jurisdiction confirmed and continued the prior 
denials and returned the case to the Board.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for hearing loss, 
tinnitus, and a skin disorder.  For the reasons set forth 
below, the remaining issues on appeal are being REMANDED for 
additional development.




FINDINGS OF FACT

1.  The veteran has a bilateral hearing disability that can 
be attributed, at least in part, to noise exposure in 
service.

2.  The veteran has tinnitus that can be attributed to noise 
exposure in service.

3.  The veteran has a skin disorder manifested by multiple, 
recurrent abscesses, boils, and cysts that began in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Resolving reasonable doubt in the veteran's favor, a skin 
disorder manifested by multiple, recurrent abscesses, boils, 
and cysts was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The reports of VA 
examinations conducted in May 2002 and August 2007 show that 
the veteran suffers from both conditions.  See 38 C.F.R. 
§ 3.385 (2007) (indicating that, for VA purposes, impaired 
hearing is considered to be a "disability" if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 
40 decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).  He has offered credible, sworn 
testimony with respect to in-service noise exposure, and the 
VA examiner who evaluated him in August 2007 has indicated in 
an uncontradicted opinion that his tinnitus can be attributed 
to noise exposure in service and that his hearing loss can be 
attributed, at least in part, to the same etiology.  Under 
the circumstances, the Board finds that the criteria for an 
award of service connection have been satisfied.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2007).  Service connection 
for hearing loss and tinnitus is therefore granted.

The Board also finds that the evidence supports the veteran's 
claim for service connection for a skin disorder.  The 
veteran's service records show that his skin was found to be 
normal when he was examined for enlistment in June 1957.   
During service, he had a cyst removed from an undisclosed 
location in October 1959.  Subsequently, he was found to have 
a cyst on his left ear (in March 1960) and a sore on his 
groin (in June 1960).  After service, he was treated for a 
recurrent infected epidermal cyst of the right lateral chin 
area (in 1990); for a cyst/abscess of the left medial canthus 
(in 1994); for a boil of the left groin (also in 1994); for 
an epidermal cyst of the forehead (in 1995); for a cyst of 
the left upper eyelid (in 2000); and for an epidermal cyst in 
the vicinity of the left chin (in 2001).  When he was 
examined for VA purposes in June 2002, he was found to have a 
sebaceous cyst in the right naso-labial fold.  Following a 
review of this and other evidence, a VA examiner in August 
2007 opined, in essence, that the veteran had a skin disorder 
manifested by multiple, recurrent abscesses, boils, and cysts 
that was "most likely service connected."  That opinion is 
uncontradicted.  Under the circumstances, the Board finds 
that the criteria for an award of service connection have 
been satisfied.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2007).  
Service connection is granted.

Because the Board is granting these claims, there is no need 
to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for bilateral hearing loss.

Service connection is granted for tinnitus.

Service connection is granted for a skin disorder manifested 
by multiple, recurrent abscesses, boils, and cysts.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the evidence of record indicates that 
the veteran underwent X-ray of his right forearm at the VA 
Medical Center (VAMC) in Bedford, Massachusetts on February 
8, 2002, and that he underwent magnetic resonance imaging 
(MRI) of his left knee at the VAMC in West Roxbury, 
Massachusetts on February 12, 2002.  The evidence also 
indicates that he has received treatment for left knee 
problems from Drs. McInnis, Silverstein, Daum, and Micheli, 
and at Henry Ford Hospital, Arlington Hospital, New England 
Baptist Hospital, and that he underwent surgery of the left 
knee in May 2002.  Presently, the claims file does not 
contain any VA radiographic reports of the right forearm or 
left knee dated in February 2002.  Nor does it contain any 
reports from Drs. McInnis, Silverstein, Daum, or Micheli; 
from Henry Ford Hospital, Arlington Hospital, or New England 
Baptist Hospital; or from the physician who performed the 
surgery in May 2002.  Because these reports could contain 
information relevant to the issues on appeal, efforts should 
be made to obtain them.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2007).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).

The veteran has testified that he sustained trauma to his 
left knee, right shoulder, right elbow, and right forearm 
during service. He has testified that he has had difficulties 
ever since, and recently received X-ray reports, dated in 
June 2007, indicate that there are changes in the right upper 
extremity that are consistent with prior trauma.  Under the 
circumstances, it appears that a medical nexus examination is 
now "necessary."  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (holding, in part, that an examination may be 
required under the provisions of 38 C.F.R. § 3.159(c)(4) if 
the record on appeal contains medical evidence that suggests 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation).  A remand is required.  
38 C.F.R. § 19.9 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative relative to 
the claims remaining on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran and his representative should be 
given a reasonable opportunity to respond to 
the notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Ask the veteran to provide releases for 
copies of any relevant records in the 
possession of Drs. McInnis, Silverstein, 
Daum, and Micheli, Henry Ford Hospital, 
Arlington Hospital, and New England Baptist 
Hospital, and the physician who performed the 
surgery in May 2002, and to identify, and 
provide releases for (where necessary), any 
other care providers who might possess new or 
additional evidence pertinent to the claims 
remaining on appeal.  If the veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-duplicative) 
evidence obtained should be associated with 
the claims file.

3.  Make efforts to obtain copies of any 
reports pertaining to the X-ray the veteran 
underwent of his right forearm at the VAMC in 
Bedford, Massachusetts on February 8, 2002, 
and the MRI he underwent of his left knee at 
the VAMC in West Roxbury, Massachusetts on 
February 12, 2002.  Efforts to obtain the 
evidence should be fully documented in the 
claims file, and should be discontinued only 
if it is concluded that the evidence sought 
does not exist or that further efforts to 
obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence 
obtained, if any, should be associated with 
the claims file.

4.  Make efforts to obtain copies of records 
of any relevant VA treatment the veteran has 
received at the VAMC in Bedford, 
Massachusetts since the time that records of 
such treatment were last received in April 
2008.  Efforts to obtain the evidence should 
be fully documented in the claims file, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).

5.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his left knee 
and right upper extremity.  After reviewing 
the claims file, examining the veteran, and 
conducting any testing deemed necessary, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has a current 
disability of the right shoulder, right 
elbow, right forearm, or left knee that can 
be attributed to service.  In so doing, the 
examiner should comment on the significance, 
if any, of the bicycle/motor vehicle accident 
the veteran had in November 1991, with 
subsequent knee surgery, and the June 2007 VA 
radiographic reports that indicate there are 
changes in the right upper extremity that are 
consistent with prior trauma.  A complete 
rationale should be provided.

6.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, the current 
version of 38 C.F.R. § 3.159 (see Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (to be codified at 38 C.F.R. § 3.159), 
and a discussion of the evidence received 
since the last SSOC was issued in November 
2007.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


